Title: From George Washington to Benjamin Lincoln, 17 July 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     sir,
                     Phila. 17th July 1782
                  
                  In Reply to your Letter of Yesterday respectg the Ordnance & Ordnance Stores in Virginia, I transmit to you Copy of a Letter from the Count Rochambeau, to whom I had submitted your Quere, & requested to know from him what future Service he expected from those Stores for the Use or Security of the French Troops.
                  I think it will be well for you to take your Measures for the Removal of such as are not retained, as speedily as possible. I am &c.
                  
                     G.W.
                  
               